NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
BRENDAN A. DANIEL,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Responden,t.
2011-3097 ..
Petition for review of the Merit Systems Protection
B0ard in case no. DA()841090711-B-1.
ON MOTION
ORDER
The Office of Personne1 Managen1ent moves for a 21-
day extension of time, until August 5, 2011, to file its
informal response brief.
Upon consideration thereof
IT ls OR1:)ERED THAT:

DANlEL v. 0PM
The motion is granted
FOR THE
2
CoURT
JUL 2 1 2911 131 Jan H0rba1y
Date J an Horba1y
Clerk
ccc Brendan A. Daniel
Delisa M. Sanchez, Esq.
s21 d
§"
in
mg
11
§§-5
l"Fo1
§11l"
r-3*”"
939
==s
95
=-..
Q
3
JUL 2-1 2011
ma u0aeALv
_ cum